Exhibit 10.1

 

OPTION TERMINATION AGREEMENT

 

THIS OPTION TERMINATION AGREEMENT (this “Agreement”) is made as of ________,
2019, by and between the undersigned (the “Option Holder”) and CAS Medical
Systems, Inc., a Delaware corporation (the “Company”). Capitalized terms used
herein but not otherwise defined shall have the meaning ascribed to them in the
Merger Agreement (as defined below).

 

RECITALS

 

A. The Company granted to the Option Holder an option to acquire shares of the
Company’s common stock, par value $0.004 per share, as set forth on Exhibit A
hereto (the “Option Agreement,” with the options under such Option Agreement
being the “Options”), which Option Agreement contains an exercise price per
share that is higher than $2.45.

 

B. The Company entered into that certain Agreement and Plan of Merger (the
“Merger Agreement”), dated February 11, 2019, by and among Edwards Lifesciences
Holding, Inc., a Delaware corporation (“Parent”), Crown Merger Sub, Inc., a
Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and
the Company, pursuant to which Merger Sub will be merged with and into the
Company with the Company as the surviving corporation.

 

C. The date on which the Merger is consummated is hereinafter referred to as the
“Effective Time”.

 

D. In connection with the transactions contemplated by the Merger, the Option
Holder entered into that certain Voting Agreement, dated February 11, 2019, by
and between Parent and the Option Holder, pursuant to which the Option Holder
agreed to terminate the Option Agreement immediately prior to the Effective Time
without further liability or obligation to the Company.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Option Holder and the Company hereby agree as follows,
and Parent and Merger Sub shall be entitled to rely on the following agreements
between the Option Holder and the Company:

 

1. Termination of Option Agreement. Effective immediately prior to the Effective
Time, the Options are cancelled and the Option Agreement is hereby terminated
and of no force and effect. The Option Holder hereby releases the Company,
Parent and Merger Sub, and each of their respective affiliates, from any
liability with respect to the cancellation of the Options set forth hereunder.

 

2. Representations and Warranties. By virtue of the execution and delivery of
this Agreement by the Option Holder, the Option Holder hereby represents and
warrants to the Company that: (a) the Option Holder is a competent adult and/or
has full and complete power, legal right and authority to execute and deliver
this Agreement and to carry out its provisions; (b) the execution, delivery and
performance of this Agreement by the Option Holder does not and will not result
in a violation of any law applicable to the Option Holder or result in a breach
of, conflict with or default under, any term or provision of any note, mortgage,
bond, security agreement, loan agreement, guaranty, pledge or other instrument
or agreement to which the Option Holder is a party; (c) the Option Holder is the
legal, record and beneficial owner of the Options and owns good, valid, legal
and marketable title to such Options, free and clear of all pledges, security
interests, liens, claims, encumbrances, agreements, rights of first refusal and
options of any kind whatsoever, other than spousal interest or such restrictions
arising under the Securities Act of 1933, as amended, state securities laws or
any of the documents and other agreements executed as of the date hereof in
connection with the consummation of the Merger; and (d) the Option Holder has
had access to or the opportunity to review sufficient written and oral
information about the Company and the Merger Agreement to allow the Option
Holder to make an informed decision prior to executing this Agreement. The
Option Holder further acknowledges and agrees that neither the Company nor any
other party has made any oral or written representation, inducement, promise or
agreement to the Option Holder in connection with the buyout of the Options,
other than as expressly set forth in this Agreement or in the Merger Agreement.

 



 

 

 

3. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. If the Option Holder is married and the Options to be terminated
hereunder constitute community property or otherwise need spousal or other
approval for the termination to be legal, valid and binding, this Agreement is
being contemporaneously herewith executed and delivered by the Option Holder’s
spouse. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the Option Holder or the Company or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein;
provided that Parent and Merger Sub shall be entitled to rely upon the
acknowledgements and agreements set forth in this Agreement in consummating the
Merger.

 

4. Entire Agreement. This Agreement contains the entire agreement of the parties
hereto relating to the subject matter hereof and supersedes all prior agreements
and understandings between the parties with respect to the subject matter
hereof, and there are no written or oral terms or representations made by either
party other than those made herein.

  

5. Amendment; Termination. No amendment or modification of this Agreement shall
be valid or binding unless made in writing and duly executed by the party
against whom enforcement of any such amendment or modification is sought and
making specific references to this Agreement. This Agreement shall expire upon
termination of the Merger Agreement.

 

6. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by the laws of the State of Delaware, without regard
to its conflicts of laws principles.

 

7. Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed to be an original and all of which together shall be deemed to be one
and the same instrument.

 

8. Taxation. The Option Holder shall be solely responsible for any personal tax
consequences arising from this Agreement and the holding and termination of the
Options.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

  

IN WITNESS WHEREOF, the Company and the Option Holder have each executed this
Agreement as of the date and year first above written.

 

CAS MEDICAL SYSTEMS, INC.

 

 

By:_____________________________

Name:

Title:

 

 

OPTION HOLDER:

  

 

________________________________

Name:

 

[Signature Page to Option Termination Agreement]

 

 

  

Exhibit A

 

Options

              Option Grant Date   Option Plan   Number of Options   Exercise
Price Per Option              

  

 

